Citation Nr: 1130454	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  06-09 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for residuals of head injury with concussion, neck problems, headaches, and dizziness.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to February 1980.

This matter came to the Board of Veterans' Appeals (Board) from an August 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in April 2008, May 2009, and October 2010.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, a traumatic brain injury had its onset in service. 


CONCLUSION OF LAW

The Veteran has residuals of a traumatic brain injury that was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In light of the favorable decision as it relates to the finding that service connection is warranted for traumatic brain injury, no further discussion of VCAA is necessary with regard to this issue.  The agency of original jurisdiction will take such actions in the course of implementing the grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  


Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran asserts that in December 1977 or January 1978, while stationed in Germany, he was the driver of an armored personnel carrier during a training exercise.  He asserts that the hinge pin of the hatch of the vehicle came loose and the hatch fell on the top/back of his head.  He stated that the hatch weighed approximately 80 pounds.  He stated that he was knocked unconscious and incurred dental injury.  He stated that he was physically removed from the vehicle, treated by unit medics, and was transported to Wurzburg Army Hospital for further examination and treatment.  He stated that he was released from the hospital and returned to his unit; however, he was not assigned as a driver for the remaining training exercises due to his condition.  Service treatment records do not reflect any treatment for a head injury, or residuals thereof.  Attempts to obtain records from Wurzburg and Schweinfurt hospitals have been unsuccessful.  

A January 13, 1978 service treatment record from 'Combined Unit Dispensary, Schweinfurt APO' reflects that the Veteran was seen at 8:45 a.m. and referred to dental sick call.  A January 13, 1978 dental record entry reflects that the Veteran sustained a fracture, remove crown to tooth 10, and teeth numbers 8, 22, 23, 24, 25, and 26 were slightly loosened "by blow."  No sutures were required.  There are otherwise no service treatment records reflecting treatment due to the "blow."  As detailed, there were no records found from Wurzburg Hospital or Schweinfurt Hospital.  The Board notes that there are service treatment record entries from January 1979, November 1979, and December 1979; which do not reflect any complaints of residuals from a head injury, to include any head or neck complaints.  On a 'Dental Patient Health Questionnaire' completed by the Veteran in May 1979, the Veteran circled the 'No' boxes with regard to whether he had ever been hospitalized for serious illness/injury and whether he had ever had serious injuries/surgery of the head, face, or jaws.  There is no separation examination of record.

The Veteran has asserted that after his head and mouth injury, he was forced to take several months off.  He stated that he went home on leave and had his teeth repaired with a bridge in Klamath Falls.  The Board notes that there is a March 1977 record from Carson S. Kendall, D.D.S. which reference treatment for several abscessed teeth, but there are otherwise no records from Dr. Kendall.

Statements dated in March 2006 from the Veteran's mother and sister state that they recalled receiving a phone call from the Veteran wherein he stated that he had been injured on a training mission while driving some sort of army personal carrier.  He stated that he was knocked unconscious and transported to a medical facility while serving in Germany.  He also reported that several of his teeth were injured due to the force of the trauma.  

Correspondence dated in March 2007 from Bradford C. Dorsay, M.D. reflects that the Veteran sought treatment in February 2007.  Dr. Dorsay reported the results of a cervical spine x-ray examination as moderate C5-6 and C6-7 degenerative disc disease and spondylosis.  Dr. Dorsay stated that degenerative disc disease can be the result of numerous processes including injury and the effects of aging.  Spondylosis implies arthritis change which can be related to injury but also occurs as a natural part of aging and can lead to impaired mobility of the spine.  

In March 2007, the Veteran underwent a private medical evaluation with Donald A. Halcrow D.C.  The Veteran complained of a history of neck pain, headaches, dizziness, and numbness in both of his hands.  He denied any recent trauma but advised that in 1978 he received a severe blow to his head when he was in the military.  He described an incident where an 80 pound hatch cover on a personnel carrier slammed down on his head causing head injury including broken teeth, loss of consciousness, and neck pain.  Upon physical examination, the examiner's impressions were cervical joint dysfunction, thoracic joint dysfunction, thoracic outlet syndrome, myofascial pain syndrome, complicated by cervical disc disease and cervical joint degeneration.

In March 2010, the Veteran underwent a VA neurological examination.  The Veteran claimed traumatic brain injury (TBI) due to a motor vehicle accident that occurred in 1978 while he was stationed in Germany.  He reported that he was a driver of an armored personnel carrier, which hit an embankment head on during a maneuvers exercise.  The hatch on the back of his vehicle flung open and struck him in the back of his head, driving his head into the steering column.  He recalls that he had quite a bit of tongue numbness, confusion and severe headache which persisted for several days after this injury.  He lost several front teeth and suffered a laceration to the inside of his lower lip.  He had loss of consciousness for several minutes he estimates and he was taken to a field medical unit.  He was forced to take several months off after this, got to go home on leave and had teeth repaired with a bridge in Klamath Falls.  He reported that he has been having headaches since the accident which are an upper occipital aching of moderate intensity, without any associated nausea, photophobia or phonophobia.  He feels photophobic at times since his head injury.  He reported intermittent episodes of positional lightheadedness when he gets up quickly, lasts just a few seconds.  He reported an occasional episodes of spinning dizziness with turning head toward right, which has been occurring since his concussion.  He reported intermittent bilateral grip weakness associated with hand paresthesias over the past 5 to 10 years.  He reported numbness/tingling in both hands and all fingers.  He reported chronic aching neck pain since his accident.  He has not had physical therapy or been on any antispasmodic medications.  The examiner referred to dental treatment notes which reflected that he had several teeth loosened after a blow to the face, but noted that there was no mention of loss of consciousness or post-concussive symptoms.  The examiner diagnosed mild TBI in service due to closed head injury from car accident while on maneuvers in 1978.  The examiner noted that the Veteran reported that he had post-concussive symptoms for several days after the incident.  The examiner noted that aside from dental trauma from a blow to the face his service records do not document any clear evidence of concussion occurring at this time.  The examiner stated that there was no suggestion of focal brain injury on examination, and a brain MRI was ordered.  The examiner noted that MRI of the brain showed no focal brain injury or residuals of diffuse axonal injury which are visible.  The examiner stated that this does not rule out mild TBI; which is supported by the clinical history.  The examiner then opined that the Veteran had multiple residuals to include cervical spine disability, lumbar spine disability, headaches, and depression, due to in-service head/neck injury.  

In a November 2010 addendum opinion, the examiner stated that service records do not document that the Veteran suffered a TBI.  The incidence of TBI is based on the Veteran's history given in March 2010.  A normal brain MRI does not rule out a TBI or TBI residuals, as mild TBI with diffuse axonal injury is often associated with a normal brain MRI.  The Veteran did have mild short term memory loss on examination in March 2010, but neuropsychological evaluation was invalid so further support for objective residual deficits from his TBI is not present.  Overall, based on the Veteran's history and examination, he as likely as not has mild TBI residuals due to his blow to the face while in the service in 1978.  However, there is no other objective evidence to support this claim.  

The service treatment records do not support the Veteran's contentions that he suffered a head injury during service; however, it is not clear that the entirety of the Veteran's service treatment records were associated with the claims folder.  Due to the possibility that there are missing service treatment records, the Board recognizes its heightened obligation to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The available service treatment records, however, do support the fact that he sustained a "blow" which resulted in him having to undergo dental treatment.  Unfortunately, the service treatment records do not provide any further information pertaining to the "blow."  The Veteran has been examined by a neurologist and the examiner has proffered two opinions.  Although the VA neurologist acknowledged that the service records do not document that the Veteran suffered a TBI, based on his history and examination, he suffered mild TBI residuals due to the blow to his face while in service.  While the Veteran is not competent to diagnose a disability, he is competent to state recollections as to the incident in which he purportedly hit his head and his subsequent symptoms such as loss of consciousness, headaches, and neck pain.  Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  In light of the "blow" documented in dental records, the assertions of the Veteran, his mother and sister, and the findings by the VA neurologist, the Board finds that the evidence is at least in equipoise that the Veteran sustained a mild traumatic brain injury during service.  Resolving all doubt in the Veteran's favor, the Board concludes that service connection is warranted for traumatic brain injury.  


ORDER

Service connection for traumatic brain injury, to include residuals thereof, is granted.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


